Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 1 of 28 Page ID #:9




              EXHIBIT A
       Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 2 of 28 Page ID #:10




                                                                                                                                                 SUM-100
                                         SUMMONS                                                                        FOR COURT UH' ONI. Y
                                                                                                                    (IOI.OPARA USO D& LA CORTE}
                                 (CITA CION JUDICIAL)
 NOTICE TO DEFENDANT:                                                                                                        CONFORMED COPY
 (A VISO AL DEMANDADO):                                                                                                          ORIGINAL FILED
                                                                                                                             Superior Court el California
                                                                                                                               Countv nl Los; A.,nolps
 THE JUICE PLUS+ COMPANY, LLC, NATURAL ALTERNATIVES
 INTERNATIONAL, INC., and DOES 1-10, inclusive                                                                                    NOV 22 2019
 YOU ARE BEING SUED BY PLAINTIFF:
 (LO ESTA DEMANDANDO EL DEMANDANTE}:                                                                                 Sherri R. Carter, Executive Otf100!'/Clerk < Coun
 CHRISTINE LUNSFORD, on behalf of herself and all others similarly                                                            By· Isaac lovo. Deputy
 situated,
  NOTICE! You have been sued. The court may decide agalnat you without your blllng heard unless you reapond within 30 days. Read the Information
  below.
     You have 30 CALENDAR DAYS aner 1h11 11ummon1 and legal papers are 1erved on you lo Ille e written reaponse et Ihle COUit and haye a copy
  served on lhe plalnlfff. A let1tr or phone caU WUI not protect you. Your written ntapon&e must be In pt0per legal form If you want Iha court to hear your
  case. There may be a court lorm that you can use f01 your responsa. You can Rnd lhNa c:ourt fonna and mon, lnformelion at !he Celffomia Courta
  Onllne Sefl•Help Center (www.courtlnfo.ce.gov/se/fhelp), your county law library, or the courthouse nearest you. If you cannot pay lhe ftUng lee, uk
  the court c:letk for a fae waive, form. II you do not nre your retponse on time, you may lose lho eaee by default, end yow wages, money, end property
  may be taken without further wamln9 from the court.
      There ere other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an allomey
 rafemil servtc:a. If you ca1V1ot afford an attorney, you may t,e allglble for free legal aarvlces from a nonprofit legal aervlcea program. You can locate
  these nonprofit groupa at lhe Cellromle Legal Services Web site (www./ewhe/pca//fomla.orr,), the Califomle Court, OnDne &!If-Help Center
  (www.cou,1f11fo.c:a.govt.,e/fh11lp), 01 by contectlng your local court or county bar aaaodatlon, NOTE: The court hat a atatutory Hen for waived lees and
 coata on any sel1Iament or arbitration award of $10,000 or more In a clvll case.~ court's Hen must be paid before the court wUI dismiss Iha case.
 tA VISO/ Lo /um demandado. SI no rBsponde dentro de 30 dlas. l11 corla puade rJt,tldir en au contra sin etll!ucht1r su veraJ6n. Lea lt1 lnformaci()n a
 contlnuat/6n,
     T/ene 30 DIAS DE CALENDARIO d11spv6s de qua le entreguan esla cilac/On y pape/ea legales para p,Nenter una resp1111slt1 po, escrilo on esla
 cort• y hacer que ,e entr,gue una cop/a a/ demsndante. Una carts o unt1 1/emada te/af6nlc.a no lo p,olegen. Su n,apue,ta por Ncrlto Ilene qua ester
 en formalo /age/ correcto sl d&IH que procenn /IU ca,o en la corte. E, poalble que haya un formularlo que ulled pwda user para su respu11ste
 Pueda enc,ontrar 11/01 formutarto, de la cone y m•s /nformac/6n an al CenllO de Ayude de 181 Corte, da CaNfomfa (WWW.1uco11e.ca.gov). en la
 blb/loteca de leya, de ,u condado o •n la c;orte que le quade mn cerca. SI no puerle pager /a cuote de pre1enlecl6n, plda el secretarlo de /a corte
 que le di un fonnultJrio de exenclon de page, de cuotH. SI no present, su respUNte a t/empo, puede perder el ca,o par lncumplimlento y la corte le
 podrd quHer su sue/do, dJn11ro y blflne& lln ml, adVerlenc/e.
    Hay ofros ,aqulsltos /e(IIJ/es. Es recom11ndab/e que /lame a un ebogado /nmed/afamanle. SI no conoca a un abogado. puade /lamer a un serviclo de
 rern/s/on a 1bogados. SI no puede pagar e un abogado, a, poslbla qua cumpla con la• ,aqu/silo, para obtener ,ervlcloa '-fie/es gratullo, de un
 programe de 88MCioa /egfl/ell sin fine, de lucro. Pl/fide encontrareatos grupoe sin /Ines de luc,o 8tl el sltio web de Celilomla legal Senric:es.
 r,.ww.1awhelpcalllomla.or9J, an el Centro de Ayuda de las Cortes de Ca//fomla, (www.,ucorta.ca.govJ o pon/lndo,e en conlacto con /e corle o el
 co/egio de abor,ado, loca/1111. AVISO: Por lay, la corta 1/ena derecho a rec/ama, la, cuotaa y loa coatos axantos po, lmponer un gravamen sabre
 cuelquler recupef1JCl6n de $ to, 000 6 mis de "8/or rec/bids nHKllante un ecuerdo o une conce,16n de atbitra}a en un caso de d11racho civil. T/ene que
 peger el gn,1111men de la corta ante, de que la corte pueda da:sechar el CHO.
The name and address of the court Is:
(El nombre y dlreccl6n de /a corte es):
Superior Court of Cahforma - Los Angeles County
111 N. Hill St., Los Angeles, CA 90012
The name, address, and telephone number of plaintiff's attorney, or plaintiff wilhout an attorney, is:
(El nombre, la direccl6n y el numero de telefono de/ abogado de/ demandante, ode/ demandsnte que no tlene abogado. es):
 Evan Smith(242352) Brodsky & Smith, 9595 Wilshire Blvd., Ste 900, Beverly Hills, CA 90212 877-534-2590

DATE:
(Fscha)
                   NOV 2 2 2019               SHERRI R, eAijT~~
                                                                     Clerk, by
                                                                     (Secretsrlo)
                                                                                    ,r_,_r     ~-' _/ J ,..
                                                                                     .....-:.> ..__...
                                                                                                                     -,
                                                                                                                 v,,vv
                                                                                                                                                  , Deputy
                                                                                                                                                  (Ad/unto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Pars pruebs de entrega de ests cltsti6n use el formularlo Proof of Service of Summons, (POS-010)) .
                                  NOTICE TO THE PERSON SERVED: You are served
 ISEAI.J                          1.     Das an Individual defendant.
                                  2.     Das the person sued under the flclltioua name of (specify):

                                    3. [ii] onbehalfof(spsclfy):          THE JUICE PLUS+ COMPANY, LLC
                                         under:   D      CCP 416.10 (corporation)                        D       CCP 416.60 (minor)
                                                  D      CCP 416.20 (defunct corporation)                D       CCP 416.70 (conservatee)
                                                  D      CCP 416.40 (association or partnership)         D       CCP 416.90 (authorized person)
                                                I xx I other (specify): Limited         Liability Company
                                    4.   D     by personal delivery on (date):
                                                                                                                                                    P• 11 ol 1
form Moplo61ot-1ory u,o
  Ntdal Cound ol Calllorou,
                                                                      SUMMONS                                                Cod•., Clvll P www
                                                                                                                                            - • H 412.ZO. 485
                                                                                                                                                       ca gov
                                                                                                                                                CO(J/ffn/o
  SUM•100   IR•• July 1. 2009)
 Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 3 of 28 Page ID #:11




      Evan J. Smith, Esquire (SBN 242352)                                         CONFORM
 2    Ryan P. Cardona, Esquire (SBN 302113)                                            OJ:IIGINAf~LCEOD PY
                                                                                  S uperio, Court
      BRODSKY & SMJTH, LLC                                                           Counhr or L • 1Cartfornia
                                                                                                   O'<AllOeles
 3    9595 Wilshire Blvd., Ste. 900
      Beverly Hills, CA 90212                                                          NOV 22 2019
 4    Telephone: (877) 534-2590
      Facsimile: (310) 247-0160                                          Sherri R. Carter, Execu11ve OIi
                                                                                                       l(:e(/C/erk O/ Court
 5                                                                                By: Isaac Lovo, Deputy
     Attorneys for Plaintiff
 6

 7
                             SUPERJOR COURT OF THE STATE OF CALIFORNIA
 8
                                        COUNTY OF LOS ANGELES
 9

10    CHRISTINE LUNSFORD, on behalf of                  Case No.:
11
      herself and all others similarly situated,                           19STCVlt2051
                                                        CLASS ACTION COMPLAINT FOR:
                                 Plaintiff,
12                                                          I. VIOLATIONS OF CALIFORNIA'S
                       vs.                                    UNFAIR COMPETITION LAW (BUSINESS
13                                                            AND PROFESSIONS CODE§§ 17200 et
      THE JUICE PLUS+ COMPANY, LLC,                           seq.)
14    NATURAL ALTERNATIVES
      INTERNATIONAL, INC., and DOES I-                  JURY TRIAL DEMANDED
15    I0, inclusive,
16
                                                                                                 By Fax
                                 Defendants.
17
             Plaintiff Christine Lunsford ("Plaintiff'), by and through her attorneys, alleges the
18
     following based upon personal knowledge as to her own acts, and upon infonnation and belief and
19
     her attorneys' investigation as to all other facts .
20
             I.      Plaintiff, on behalf of herself and on behalf of a Class (defined herein) of California
21
     citizens who purchased subscriptions for dietary supplements, from defendants The Juice Plus+
22
     Company, LLC and Natural Alternatives International, Inc. (collectively, "Juice Plus"), brings this
23
     class action complaint for violations of California's Unfair Competition Law, Bus. & Prof. Code
24
     §§ 17200 et seq. (the "UCL") based upon Juice Pius's violations of California's Automatic
25
     Renewal Law, Bus & Prof. Code §§ 17600 et seq. (the "ARL"). The Class includes all California
26
     citizens who purchased product subscriptions from Juice Plus within the applicable statute of
27
     limitations period up to and include the date of judgment in this action (the "Relevant Period").
28



                                                  COMPLAINT
     Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 4 of 28 Page ID #:12



     Plaintiff and Class members arc consumers for purposes of Cal. Bus. & Prof. Code §§ 17600 -

 2   17606.

 3            2.     During the Relevant Period, Juice Plus made automatic renewal or continuous

 4   service offers to consumers in California and (i) at the time of making the automatic renewal or

 5   continuous service offers, failed to present the tem1s of said offers in a clear and conspicuous

 6   manner and in visual proximity to the request for consent to the offer before the subscription or

 7 purchasing a!,Jfeement was fulfilled in violation of Cal. Bus. & Prof. Code § I 7602(a)( I); (ii)

 8 charged Plaintiffs and Class member's credit or debit cards, or third-party account (the "Payment

 9   Method(s)") without first obtaining Plaintiffs and Class members' affinnative consent to the

10 agreement containing the automatic renewal offer terms or continuous service offer terms in

11   violation of Cal. Bus. & Prof. Code § 17602(a)(2); (iii) failed to provide an acknowledgment that

12   includes the automatic renewal or continuous service offer terms, cancellation policy, infonnation

13   regarding how to cancel in a manner that is capable of being retained by the consumer in violation

14 of Cal. Bus. & Prof. Code§§ 17602(a)(3), 17602(b); and (iv) failed to provide an online method

15   of tem1ination for the automatic renewal or continuous service offer to Plaintiff and other class

16   members who accepted such automatic renewal or continuous service offer online in violation of

17   Cal. Bus. & Prof. Code§§ I 7602(c). As a result of such violations by Juice Plus, all goods, wares,

18 merchandise, or products sent to Plaintiff and Class Members under the automatic renewal or

19 continuous service agreements are deemed to be an unconditional gift pursuant to Cal. Bus. &

20   Prof. Code § 17603.

21            3.     Plaintiff, on behalf of himself and the Class, seeks, declaratory relief, injunctive

22   relief, reasonable attorneys' fees, and any other relief that this Court deems necessary.just, proper,

23   and appropriate pursuant to Cal. Bus. & Prof. Code, §§ 1603 , 17203, 17204, and Cal. Code. Civ.

24   Pro.§ 1021.5.

25                                   STATUTORY BACKGROUND
26            4.     As of December I. 2010, the ARL has been in effect in California.                 The

27   Legislature's stated intent for enacting the ARL was "to end the practice of ongoing charging of

28   consumer credit or debit cards or third party payment accounts without the consumers' explicit


                                                     -2-
                                                COMPLAINT
     Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 5 of 28 Page ID #:13
.,



     consent for ongoing shipments of a product or ongoing deliveries of service." Cal. Bus. & Prof.

 2   Code § 17600.

 3          5.       The ARL makes it unlawful for any business making an automatic renewal or

 4   continuous service offer to a consumer in California to do any of the following:

 5                   (a)( I) Fail to present the automatic renewal offer tenns or
                     continuous service offer tenns in a clear and conspicuous manner
 6                   before the subscription or purchasing agreement is fulfilled and in
                     visual proximity, or in the case of an offer conveyed by voice, in
 7
                     temporal proximity, to the request for consent to the offer. If the
 8                   ofter also includes a free gift or trial, the offer shall include a clear
                     and conspicuous explanation of the price that will be charged after
 9                   the trial ends or the manner in which the subscription or purchasing
                     agreement pricing will change upon conclusion of the trial;
10
                     (a)(2) Charge the consumer's credit or debit card, or the
11
                     consumer's account with a third party for an automatic renewal or
12                   continuous service without first obtaining the consumer's
                     affim1ative consent to the agreement containing the automatic
13                   renewal offer terms or continuous service offer tenns, including the
                     tenns of an automatic renewal offer or continuous service offer that
14                   is made at a promotional or discounted price for a limited period of
                     time; or
15

16                   (a)(3) Fail to provide an acknowledgment that includes the
                     automatic renewal offer terms or continuous service offer terms,
17                   cancellation policy, and infonnation regarding how to cancel in a
                     manner that is capable of being retained by the consumer. If the
18
                     automatic renewal offer or continuous service offer includes a free
19                   gift or trial, the business shall also disclose in the acknowledgment
                     how to cancel, and allow the consumer to cancel, the automatic
20                   renewal or continuous service before the consumer pays for the
                     goods or services.
21
     See. Cal. Bus. & Prof. Code § I 7602(a).
22
            6.       The ARL defines the tem1 "Automatic Renewal" as "a plan or arrangement in
23
     which a paid subscription or purchasing agreement is automatically renewed at the end of a definite
24
     tenn for a subsequent tenn." See, Cal. Bus. & Prof. Code§ 17601(a).
25
            7.       The ARL defines the term "Automatic renewal offer terms" as the "following clear
26
     and conspicuous disclosures":
27
                     (a)     That the subscription or purchasing agreement will continue
28                   until the consumer cancels;


                                                    -3-
                                                 COMPLAINT
     Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 6 of 28 Page ID #:14




                     (b)    The description of the cancellation policy that applies to the
 2                   offer;
 3
                     (c)     The recurring charges that will be charged to the consumer's
 4                   credit or debit card or payment account with a third party as part of
                     the automatic renewal plan or arrangement, and that the amount of
 5                   the charge may change, if that is the case, and the amount to which
                     the charge will change, if known;
 6
                     (d)    The length of the automatic renewal tenn or that the service
 7
                     is continuous, unless the length of the tenn is chosen by the
 8                   consumer; and

 9                   (e)    The minimum purchase obligation, if any.

IO See, Cal. Bus. & Prof. Code§ 17601(b).
11           8.      The ARL defines "clear and conspicuous" or "clearly and conspicuously" to mean,
12
     "in larger type than the surrounding text, or in contrasting type, font, or color to the surrounding
13
     text of the same size, or set off from the surrounding text of the same size by symbols or other
14
     marks, in a manner that clearly calls attention to the language." See, Cal. Bus. & Prof. Code §
15   1760l(c).
16          9.      The ARL mandates that such services shall be made readily cancellable by
17
     consumers, specifically stating, "A business that makes an automatic renewal offer or continuous
18
     service offer shall provide a toll-free telephone number, electronic mail address, a postal address
19
     if the seller directly bills the consumer, or it shall provide another cost-effective, timely, and easy-

20   to-use mechanism for cancellation that shall be described in the acknowledgment specified in
21   paragraph (3) of subdivision (a)." See, Cal. Bus. & Prof. Code§ I 7602(b).
22           10.     Furthermore, the ARL mandates that, "In addition to the requirements of
23
     subdivision (b), a consumer who accepts an automatic renewal or continuous service offer online
24
     shall be allowed to tem1inate the automatic renewal or continuous service exclusively online,
25
     which may include a termination email formatted and provided by the business that a consumer
26
     can send to the business without additional information." See, Cal. Bus. & Prof. Code§ I 7602(c).
27           11.    Pursuant to § 17603 of Cal. Bus. & Prof. Code, "In any case in which a business
28
     sends any goods, wares, merchandise, or products to a consumer, under a continuous service


                                                      -4-
                                                 COMPLAINT
     Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 7 of 28 Page ID #:15




     agreement or automatic renewal of a purchase, without first obtaining the consumers affirmative

 2 consent as described in § 17602, the goods, wares, merchandise, or products shall for all purposes

 3 be deemed an unconditional gift to the consumer, who may use or dispose of the same in any

 4 manner he or she sees fit without any obligation whatsoever on the consumer's part to the business.

 5 including, but not limited to, bearing the cost of, or responsibility for, shipping any goods, wares,
 6 merchandise, or products to the business."

 7                                    PARTIES AND STANDING

 8          12.     Plaintiff is a citizen of California. Plaintiff purchased a subscription plan from

 9 Juice Pius's website and subscription dietary supplement delivery service, www.juiceplus.com, in

l O California <luring the Relevant Period. Plaintiff and Class Members are consumers as defined

11   under Cal. Bus. & Prof. Code § 17601 (d).

12          13.     Plaintiff is informed and believes, and thereon alleges, that defendant The Juice

13   Plus+ Company, LLC is a Tennessee limited liability company with its principal place of business
14 located at 140 Crescent Dr., Collierville, TN 38017-3374.

15          14.    Plaintiff is inforn1ed and believes, and thereon alleges, that defendant Natural
16 Alternatives International, Inc. is a Delaware corporation with its principal place of business

17 located at 1535 Faraday Avenue, Carlsbad, CA 92008.
18          15.     Plaintiff is infonned and believes, and thereon alleges, that defendants The Juice

19   Plus+ Company, LLC and Natural Alternatives International, Inc. together own, operate, and

20 provide to the public in California, the United States, and elsewhere, www.juiceplus.com, and has

21   done so throughout the Relevant Period. The website www.juiceplus.com provides access to a

22 monthly dietary supplement subscription service, the products of which are also manufactured by

23 The Juice Plus+ Company, LLC and Natural Alternatives International, Inc. During the Relevant

24 Period Juice Plus made, and continues to make, automatic renewal or continuous service offers to

25 consumers in California.      Juice Pius's automatic renewal and/or continuous service plan is
26 marketed and known as "Juice Plus+".
27          16.    At all relevant times, each and every defendant was acting as an agent and/or

28 employee of each of the other defendants and was acting within the course and/or scope of said


                                                 -5-
                                              COMPLAINT
      Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 8 of 28 Page ID #:16




     agency and/or employment with the full knowledge and consent of each of the defendants. Each

 2 of the acts and/or omissions complained of herein were alleged and made known to, and ratified

 3   by, each of the other defendants (Juice Plus and DOE Defendants will hereafter collectively be

 4   referred to as "Defendants").

 5           17.     The true name and capacities of the defendants sued herein as DOES I through I 0,

 6   inclusive, arc currently unknown to Plaintiff, who therefore sues such defendants by fictitious

 7   names. Each of the defendants designated herein as a DOE is legally responsible for the unlawful

 8   acts alleged herein. Plaintiff will seek leave of Court to amend this Complaint to reflect the true

 9   names and capacities of the DOE Defendants when such identities become known.

10                                     JURISDICTION AND VENUE

11           18.     This Court has subject matter jurisdiction over this action. This Court has personal

12 jurisdiction over Defendants because they conducted and continue to conduct substantial business

13   in the State of California, County of Los Angeles, and Defendant's offending website is available

14   across California.

15           19.     Venue is proper in this Court because Defendants conduct substantial business in

16   this County. Venue is also proper in this Court because a substantial portion of the misconduct

17   alleged herein occurred in the County of Los Angeles.

18                                   CLASS ACTION ALLEGATIONS

19           20.     Class actions are certified when the question is one of a common or general interest,

20   of many persons, or when the parties are numerous. and it is impracticable to bring them all before

21   the court. Cal. Civ. Proc. Code§ 382. The California Supreme Court has stated that a class should

22   be certified when the party seeking certification has demonstrated the existence of a "well-defined

23   community of interest" among the members of the proposed class. Richmond v. Dart Indus .. Inc.,

24   29 Cal.3d 462, 4 70 ( 1981 ); see also Daar v. Yellow Cab Co., 6 7 Cal.2d 695, 704 ( 196 7).

25           21.     Class actions are especially valuable in a context such as this one, in which

26   individual relief may be modest. It is well settled that a plaintiff need not prove the merits of the

27   action at the class certification stage.

28


                                                   -6-
                                                COMPLAINT
     Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 9 of 28 Page ID #:17




            22.       Rather, the decision of whether to certify a class is ''essentially a procedural one"

 2   and the appropriate analysis is whether, assuming the merits of the claims, they are suitable for
 3
     resolution on a class-wide basis :
 4
            As the focus in a certification dispute is on what types of questions common or
 5          individual are likely to arise in the action, rather than on the merits of the case, in
            determining whether there is substantial evidence to support a trial court's
 6          certification order, we consider whether the theory of recovery advanced by the
            proponents of certification is, as an analytical matter, likely to prove amenable to
 7
            class treatment.
 8
     Sav-On Drug Stores, Inc. v. Superior Court, 34 Cal.4th 319,327 (2004) (citations omitted).
 9
            23 .      In addition, the assessment of suitability for class certification entails addressing
10
     whether a class action is superior to individual lawsuits or alternative procedures for resolving the
11
     controversy.     Capitol People First ,.. State Dept. of Developmental Services (2007) 155
12
     Cal.App.4th 676, 689.
13
            24.       Plaintiff brings this action on behalf of herself, and on behalf of all others similarly
14
     situated. The Class consists of all persons within California that, within the applicable statute of
15
     limitations period up to and including entry of judgment in this matter, purchased any product or
16
     service in response to an offer constituting an ''Automatic Renewal" as defined by § 160 I(a) of
17
     the   ARL      from   Defendants,     their predecessors, or their affiliates,       via   the   website
18
     www.juiceplus.com (the Class).
19
            25 .      Excluded from the Class are governmental entities, Defendants, any entity in which
20
     Defendants have a controlling interest, and Defendants' officers, directors, affiliates, legal
21
     representatives, employees, co-conspirators, successors, subsidiaries, and assigns, and individuals
22
     bound by any prior settlement. Also excluded from the Class is any judge. justice, or judicial
23
     officer presiding over this matter.
24
            26.       The members of the Class are so numerous that joinder of all members is
25
     impracticable. While the exact number and identities of Class members are unknown to Plaintiff
26
     at this time and can only be ascertained through appropriate discovery. Plaintiff is infonned and
27
     believes the Class includes thousands of members. This amount likely reflects hundreds of
28
     thousands of unique customers. many of them California citizens, who have signed up for

                                                     -7-
                                                  COMPLAINT
     Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 10 of 28 Page ID #:18



     Defendants' auto-renewal services. Plaintiff alleges that the Class may be ascertained by the

 2   records maintained by Defendants.

 3          27.    Common questions of law and fact exist as to all members of the Class, and

 4   predominate over any questions affecting solely individual members of the Class. Among the

 5   questions of law and fact common to the Class are:

 6                 (a)     Whether during the Relevant Period Defendants failed to present the
                   automatic renewal offer terms, or continuous service offer terms, in a clear
 7                 and conspicuous manner before the subscription or purchasing agreement
                   was fulfilled and in visual proximity to the request for consent to the offer
 8
                   in violation of Cal. Bus. & Prof. Code§ 17602(a)(I);
 9
                   (b)     Whether during the Relevant Period Defendants charged Plaintiffs
10                 and Class Members ' Payment Method(s) for an automatic renewal or
                   continuous service without first obtaining Plaintiff's and Class Members'
11                 affirmative consent to the automatic renewal offer terms or continuous
                   service offer terms in violation of Cal. Bus. & Prof Code § I 7602(a)(2);
12

13                 (c)     Whether during the Relevant Period Defendants failed to provide an
                   acknowledgment that included the automatic renewal or continuous service
14                 offer terms, cancellation policy, and information on how to cancel in a
                   manner that is capable of being retained by Plaintiff and Class Members. in
15                 violation of Cal. Bus. & Prof. Code§ 17602(a)(3);
16
                   ( d)   Whether during the Relevant Period Defendants failed to provide an
17                 acknowledgment that describes a cost-effective, timely, and easy-to-use
                   mechanism for cancellation in violation of Cal. Bus. & Prof. Code §
18                 I 7602(b);
19                 (e)     Whether during the Relevant Period Defendants failed to provide an
20                 online method of termination for its automatic renewal or continuous
                   service offer service to those members who signed up for said automatic
21                 renewal or continuous service offers on line in violation of Cal. Bus. & Prof.
                   Code§ I 7602(c
22
                   (t)    Whether Plaintiff and Class Members are entitled to restitution of
23
                   money paid in circumstances where the goods and services provided by
24                 Defendants are deemed an unconditional gift in accordance with Cal. Bus.
                   & Prof. Code§ 17603 ;
25
                   (g)    Whether Plaintiff and Class Members are entitled to restitution in
26                 accordance with Cal. Bus. & Prof. Code §§ 17200, 17203
27
                   (h)    Whether Plaintiff and Class Members are entitled to injunctive relief
28                 under Cal. Bus. & Prof. Code§ 17203;



                                                   -8-
                                              COMPLAINT
     Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 11 of 28 Page ID #:19
       •


                   (i)    Whether Plaintiff and Class Members are entitled to attorneys' fees
                   and costs under California Code of Civil Procedure § I 021.5.
 2
           28.      Plaintiffs claims are typical of the claims of the members of the Class, as Plaintiff
 3
     and members of the Class sustained and continue to sustain injuries arising out of Defendants'
 4
     conduct or omissions in violation of state law as complained of herein. Plaintiff, like all other
 5
     members of the Class, claims that Defendants have violated state law by violating the ARL and
 6
     UCL by, inter alia at the time of making an automatic renewal/continuous service offer, (i) failing
 7
     to present the terms of said offers in a clear and conspicuous manner and in visual proximity to
 8
     the request for consent to the offer before the subscription or purchasing agreement was fulfilled
 9
     in violation of Cal. Bus. & Prof. Code§ I 7602(a)( I); (ii) charging Plaintiffs and Class member's
10
     Payment Method(s) without first obtaining Plaintiffs and Class members' affirmative consent to
11
     the agreement containing the automatic renewal offer terms or continuous service offer terms in
12
     violation of Cal. Bus. & Prof. Code§ I 7602(a)(2); and (iii) failing to provide an acknowledgment
13
     that includes the automatic renewal or continuous service offer tern1s, cancellation policy, and
14
     infonnation regarding how to cancel in a manner that is capable of being retained by the consumer
15
     in violation of Cal. Bus. & Prof. Code§§ l7602(a)(3), 17602(b).
16
           29.      Plaintiff will fairly and adequately protect the interests of the members of the Class,
17

18
     and has retained counsel competent and experienced in class action litigation. Plaintiff has no

     interests antagonistic to, or in conflict with, those of the Class.
19
           30.      A class action is superior to other available methods for the fair and efficient
20
     adjudication of the controversy, since joinder of all members is impracticable. Furthermore,
21
     because the damages suffered by the individual Class members may be relatively small, the
22
     expense and burden of individual litigation make it impossible for members of the Class
23
     individually to redress the wrongs done to them.
24
           3 l.     There will be no difficulty in the management of this action as a class action.
25
     Moreover, judicial economy will be served by the maintenance of this lawsuit as a class action,
26
     in that it is likely to avoid the burden which would be otherwise placed upon the judicial system
27

28


                                                      -9-
                                                COMPLAINT
     Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 12 of 28 Page ID #:20
        •


     by the filing of thousands of similar suits by disabled people across the California. There are no

 2   obstacles to effective and efficient management of the lawsuit as a class action.

 3                              RELEVANT FACTUAL BACKGROUND
 4   Juice Pius's Business

 5          32.     Juice Plus offers, at its website, found at www.juiceplus.com, subscriptions for the

 6   delivery of monthly dietary supplements, and related products. Juice Pius's service constitutes an

 7   automatic renewal and/or continuous service plan or arrangement pursuant to the ARL. Cal. Bus.

 8   &Prof Code§ 1760l(a).

 9   Plaintiff's Subscription

10          33.     On August 20, 2019, Plaintiff visited Defendants' website, www.juiceplus.com,

11   and purchased online, for monthly delivery, one package of "JP+ Caps 3 Blend" dietary

12   supplements, (the "Product(s)'').   Plaintiffs credit card incurred a $71 .25 charge (inclusive of

13   shipping and taxes) for the purchase of the Products.

14          34.     Also on August 20, 2019, after placing her order, Plaintiff received an email from

15   Juice Plus ("Email 1") that indicated that her delivery was on its way and provided tracking

16   information.

17          35 .    Thereafter on August 26, 2019, Plaintiff received a second email ("Email 2") from

I8   Juice Plus that welcomed the Plaintiff to Juice Plus and indicated that her first order had been

19   placed and that the shipment was on its way.

20          36.     Plaintiff received the first order of Products from Juice Plus shortly thereafter.

21          37.     On or about September 20, 2019, Plaintiff received was charged for a second order

22   of the Products.

23          38.     Shortly thereafter Plaintiff received the second order of Products from Juice Plus.

24          39.     On October 20, 2019, Plaintiff received was charged for a second order of the

25   Products.

26          40.     Shortly thereafter Plaintiff received a third order of Products from Juice Plus

27          41.     From August 2019 through the present, Juice Plus has continually delivered the

28   Products to Plaintiff on a monthly basis.


                                                    - 10 -
                                                 COMPLAINT
     Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 13 of 28 Page ID #:21
       •


               42 .   Because the ''automatic renewal offer terms" (the "AROT") were not properly

2 disclosed Plaintiff did not understand the frequency at which she would continue to be charged

 3   $71.25.

4              43.    As a result of Defendants not properly displaying the AROT at the time of purchase,

 5   or providing the AROT in subsequent emails, Plaintiff, unbeknownst to her. incurred at least three

 6   (3) monthly charges of $71.25 for Products she did not wish to receive.

 7             44.    Plaintiffs Counsel, upon being retained to investigate Juice Pius's violations of the

 8   ARL and the UCL by the Plaintift: engaged the services of an expert to analyze Juice Pius's

 9 website as it is presented to the public.

10   ARL VIOLATION 1 - Juice Plus Fails to Disclose the Automatic Renewal Offer Terms in
        a Clear and Conspicuous Manner in Violation of Cal. Bus. & Prof. Code § 17601
II
               45 .   Juice Plus is required to "clearly and conspicuously" disclose the AROT. See, Cal.
12
     Bus. & Prof. Code § 1760 I. Throughout the Relevant Period, Juice Plus has failed to meet this
13
     requirement.     Specifically, Juice Pius's website, www.juiceplus.com contains no section that
14
     properly discloses the AROT related to its subscription/renewal service.           In fact, the only
15
     infom1ation related to the service is a one sentence description of how to cancel the service by
16
     either calling or e-mailing Juice Plus; this small kernel of information is only accessible via a
17
     hyperlink labeled only as "Return Policy'' which leads to a section titled "Satisfaction Guaranteed"
18
     in the footer of its website, below the fold. This small amount of inforn1ation, insufficient to
19
     constitute a properly AROT, is not clearly and conspicuously disclosed because this page can only
20
     be accessed via a hyperlink labeled as "Return Policy" which leads to a section titled "Satisfaction
21
     Guaranteed" located at a footer on the home page of www.juiceplus.com, and which is not apparent
22
     until a user scrolls past the fold of the webpagc.
23
     ARL VIOLATION 2 -Juice Plus Fails to Present the Automatic Renewal Offer Terms in a
24
       Clear and Conspicuous Manner Before the Subscription or Purchasing Agreement is
25    Fulfilled and in Visual Proximity to the Request for Consent to the Offer in Violation of
                                Cal. Bus. & Prof. Code § 17602(a)(l)
26
               46 .   Juice Plus is required to "clearly and conspicuously" disclose the AROT on the
27
     checkout screen. See, Cal. Bus. & Prof. Code § I 7602(a)( I). Juice Plus does not do this. Again,
28
     at checkout, www.juiceplus.eom does not provide a viable AROT whatsoever, and as such,

                                                    - 11 -
                                                 COMPLATNT
     Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 14 of 28 Page ID #:22



     provides no recitation of an AROT nor does it provide a link to the AROT near the point of

 2 acceptance. Additionally Juice Plus does not provide any language referencing an AROT or any

 3   other such tenns, including cancellation instructions, on the checkout page.

 4          47.     Notably, cancellation infom1ation (but not a complete AROT), can only be accessed

 5   via a hyperlink in the footer of the www.juiceplus.com. Moreover, on the website, the as "Return

 6   Policy" which leads to a section titled "Satisfaction Guaranteed" hypcrlink is located in the general

 7   footer of the websites home page only and is not located at all on the checkout page of the website.

 8   Clearly the minimal tenns given related to an AROT are not given in a "clear and conspicuous"

 9   manner that clearly calls attention to the language before the subscription or purchasing agreement

IO is fulfilled and in visual proximity thereto. In order to properly comply with the tenns of the ARL,

11   Juice Plus should disclose proper infom1ation constituting an AROT and place it directly on the

12 checkout screen.
13

14

15
16                        :·ll·.0         l                                                      SHIPPING

                                                                                                 M<l.,."1Mt\Al 1r1•1


17                                }IUPPI •:(';    ,...,.,,un                  N1CCJ<Al1
                                  1,   81ll N<,
                                           1      fi'llttOD                   (c»,1~1'-MA11()k




18                       ORO(r, SUMMI.RV

                          !ll,'
                                                                              t•,   .11 ,,,

19                                                                                               Bill ING




20

21
                                                                                                 PAYIAlW
22                                                                   lt IA.             l.'      .. ,....... ,1,~ .. ,,
                                                                                                  ••• ·•• ••· •• '"li~l
                         PAYMf Nl SCIU DUI (
23

24
25
26
27
28


                                                                  - 12 -
                                                               COMPLAINT
     Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 15 of 28 Page ID #:23



         ARL VIOLATION 3 - Juice Plus Fails to Obtain Affirmative Consent to the Automatic
         Renewal Offer Terrns Before the Subscription or Purchasing Agreement is Fulfilled and
 2       Charged to the Plaintiff and Other Consumers in Violation of Cal. Bus. & Prof. Code §
                                              l 7602(a)(2)
 3

 4           48.    Juice Plus is required to obtain the "consumer's affinnative consent to the

 5 agreement containing the automatic renewal offer tern1s", and must obtain such affinnative

 6   consent before charging the consumer's Payment Method.

 7           49.    "Affirmative consent" is an express act such as a check-box or similar

 8   button/mechanism     that   must   be chosen/selected   before   the   purchase   order can    be

 9   submitted/completed. 1

10            50.   As shown in the figure above, at checkout, www.juiceplus.com provides only for a

11   button that states "Purchase" without any presentation of the AROT or any language referencing

12   the same. www.juiceplus.com fails to provide any check-box or similar mechanism to indicate

13   that the consumer has read, understood and has affinnatively consented to any AROT. In fact, no

14   reference to any AROT is made on the checkout page of the website at all.

15            51.   As a result, during the Relevant Period, prior to charging Plaintiffs and Class

16   members' Payment Method(s), Defendants failed to obtain Plaintiffs and Class members'

17

18

19

20

21   1
       California courts have provided judicial guidance as to what constitues "affirn1ative consent"
22   under the ARL. In both eHarmony and Beachboy, California courts have taken the position that
     affirmative consent under the ARL must be obtained through an "express act" by the consumer to
23   consent to the terms of the automatic renewal contract. In the final judgment against Beachbody,
     the court held that "consent is obtained by an express act by the consumer through a check-box,
24   signature, express consent button or other substantially similar mechanism that consumers must
     select to give their consent. This mechanism cannot relate to consent for anything other than the
25   automatice renewal or continuous service offer terms." People of the State of Cal(fornia v
     Beachbody LLC, Case No. 55029222, Superior Court for the State of California, Los Angeles
26   County (Aug. 24, 2017). Similarly, in the final judgment against eHarmony the court reiterated
     this position stating that "consent is obtained by an express act by the consumer through a check-
27   box, signature, or other substantially similar mechanism that consumers must affirmatively select
     or sign to accept the AUTOMATIC RENEW AL OFFER TERMS and no other part of the
28   transaction." People of the State ofCahfornia v eHarmony Inc .. Case No. l 7-cv-03314, Superior
     Court for the State of California, County of Santa Cruz (Jan. 8, 2018).


                                                 - 13 -
                                              COMPLAINT
     Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 16 of 28 Page ID #:24



     affinnativc consent to the automatic renewal/continuous service offer tcrn1s as required by Cal.

2    Bus. & Prof. Code § 17602(a)(2).

 3           52.     Because of Defendants' failure to gather affinnative consent to the automatic

4    renewal terms, all goods. wares, merchandise, or products sent to Plaintiff and Class members

 5   under the automatic renewal/continuous service agreement are deemed to be an unconditional gift

 6   pursuant to Cal. Bus. & Prof. Code § 17603, and Plaintiff and Class members may use or dispose

 7   of the same in any manner they see fit without any obligation whatsoeever on their part to

 8   Defendants, including, but not limited to, bearing the cost of, or responsibility for, shipping any

 9   goods, wares, merchandise or products.

10    ARL VIOLATION 4- Juice Plus Failed to Provide an Acknowledgment as Required by
                   Cal. Bus. & Prof. Code§ 17602{a)(3) and 17602(b)
11
             53.     Furthermore, and in addition to the above, after Plaintiff and Class members
12
     subscribed to www.juiceplus.com, Defendants sent to Plaintiff and Class members email follow-
13
14   ups to their purchases, including email(s) entitled "Your Juice Plus+ Order." and "Your Order Has

     Shipped!" but has failed, and continues to fail, to provide an acknowledgment that includes the
15
     automatic renewal offer tcnns or continuous service offer terms, cancellation policy. and
16
     infonnation regarding how to cancel in a manner that is capable of being retained by Plaintiff and
17
     Class members in violation of Cal. Bus. & Prof. Code§ I 7602(a)(3), and I 7602(b).
18
                                       FIRST CAUSE OF ACTION
19
          Violation of the Unfair Competition Law - (Cal. Bus. & Prof. Code § 17200 et seq.)
20
             54.     Plaintiff incorporates by reference the above allegations set forth in the Complaint
21
     as if fully set forth herein.
22
             55.     The UCL prohibits unfair competition in the fonn of any "unlawful, unfair or
23
     fraudulent business act or practice." See, Cal. Bus. & Prof. Code § 17200.
24
             56.     The UCL permits "a person who has suffered injury in fact and has lost money or
25
     property" to prosecute a civil action for violation of the UCL. This civil action may be brought
26
     individually or on behalf of the injured individual and all others similarly situated who are affected
27
     by the unlawful and/or unfair business practice or act. See, Cal. Bus. & Prof. Code § 17204.
28


                                                   - 14 -
                                                COMPLATNT
     Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 17 of 28 Page ID #:25



             57.    Since December I, 2010, and continuing through and including the Relevant

 2   Period, Defendants have committed unlawful and/or unfair business acts or practices as defined

 3   by the UCL, by violating the ARL, specifically, Cal. Bus. & Prof. Code §§ I 7602(a)(l)-(3) and

 4   l 7602(b ). The public policy underlying a UCL action under the unfair prong of the UCL is

 5   tethered to a specific statutory provision. See, Cal. Bus. & Prof Code §§ 17600, 17602. In

 6   addition, besides offending an established public policy, Defendants' acts or practices arc immoral,

 7   unethical, oppressive, unscrupulous or substantially injurious to consumers. Further, the utility of

 8   Defendants' conduct is outweighed by the gravity of the harm to Plaintiff and Class members.

 9           58.     Plaintiff has standing to pursue this claim because she suffered injury in fact and

10   has lost money or property as a result of Defendants actions as set forth herein. Plaintiff purchased

11   Juice Pius's Products for personal and/or family purposes/use.

12           59.    As a direct and proximate result of Defendant's unlawful and/or unfair business

13   acts or practices described herein, Defendant has received, and continues to hold, unlawfully

14 obtained property and money belonging to Plaintiff and Class members in the form of payments

15   made for automatic renewal agreements by Plaintiff and Class members. Defendant has profited

16   from its unlawful and/or unfair business acts or practices in the amount of those business expenses

17   and interest accrued thereon.

18          60.      Plaintiff and similarly-situated Class members are entitled to restitution pursuant to

19 Cal. Bus. & Prof. Code § 17203 for all monies paid by Class Members under the subscription

20   agreements from their inception, to the date of such restitution at rates specified by law. Defendant

21   should be required to disgorge all the profits and gains it has reaped and restore such profits and

22   gains to Plaintiff and Class members, from whom they were unlawfully taken.

23          61.      Plaintiff and similarly situated Class members are entitled to enforce all applicable

24   penalty provisions pursuant to Cal. Bus. & Prof. Code § 17202, and to obtain injunctive relief

25   pursuant to Cal. Bus. & Prof. Code§ 17203.

26           62.     Plaintiff has assumed the responsibility of enforcement of the laws and public

27   policies specified herein by suing on behalf of himself and others similarly situated. Plaintiffs

28   success in this action will enforce important rights affecting the public interest. Plaintiff will incur


                                                    - 15 -
                                                 COMPLAINT
     Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 18 of 28 Page ID #:26



     a financial burden in pursuing this action in the public interest. An award of reasonable attorneys'

 2   fees to Plaintiff is thus appropriate pursuant to California Code of Civil Procedure § l 021.5.

 3             63.    Plaintiff, on behalf of himself and Class members, requests relief as described

 4   below.

 5                                         PRAYER FOR RELIEF

 6             WHEREFORE, Plaintiff demands judgment against Defendants and requests the following

 7   relief:

 8             A.     That this Court Order a preliminary and permanent injunction

 9             enjoining Defendants from violating the UCL, Bus. & Prof. Code§§ 17200

10             et seq. and the ARL §§ 17600 et seq.;

11             B.     That this Court find and declare that Defendants have violated Cal.

12             Bus. & Prof. Code§ l 7602(a)( 1) by failing to present the automatic renewal

13             offer terms in a clear and conspicuous manner and in the visual proximity

14             to the request for consent to the offer before the subscription or purchasing

15             agreement was fulfilled;

16             C.     That this Court find and declare that Defendants have violated Cal.

17             Bus. & Prof. Code § l 7602(a)(2) by charging Plaintiffs and Class

18             Members' Payment Method without first obtaining their affirmative consent

19             to the automatic renewal offer terms or continuous service terms;

20             D.     That this Court find and declare that Defendants have violated Cal.

21             Bus. & Prof. Code§ l 7602(a)(3) by failing to provide an acknowledgment

22             that includes the automatic renewal or continuous service offer tenllS and

23             cancellation policy;

24             E.     That this Court find and declare that Defendants have violated Cal.

25             Bus. & Prof. Code§ I 7602(b) by failing to provide an acknowledgment that

26             describes a toll-free telephone number, electronic mail address, a postal

27             address only when the seller directly bills the consumer, or another cost-

28             effective, timely, and easy-to-use mechanism for cancellation;


                                                    - l -
                                                 COMPLAINT
     Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 19 of 28 Page ID #:27




          F.     That this Court find and declare that Defendants have violated Cal.

 2        Bus. & Prof. Code § l 7602(c) by failing to provide an exclusively online

 3        method of termination for the automatic renewal or continuous service for

 4        these consumers who signed up for such service online;

 5        G.     That this Court find and declare that Defendants have violated the

 6        UCL and committed unfair and unlawful business practices by violating

 7        Cal. Bus. & Prof. Code § 1702;

 8        H.     That the Court award to Plaintiff and Class members full restitution

 9        due to Defendant's UCL violations and finds pursua~t to Cal. Bus. & Prof.

10        Code §§ 17200 - 17205; that all goods, wares, merchandise, or products

11        sent to Plaintiff and Class members under the automatic renewal/continuous

12        service agreement are deemed to be an unconditional gift pursuant to Cal.

13        Bus. & Prof. Code § 17603, and Plaintiff and Class members may use or

14        dispose of the same in any manner they see fit without any obligation

15        whatsoeever on their part to Defendant, including, but not limited to,

16        bearing the cost ot: or responsibility for, shipping any goods, wares,

17        merchandise or products.in the amount of their subscription agreement

18        payments

19        I.     That this Court Order a preliminary and permanent injunction

20        requiring   Defendants     to   take   the   steps   necessary   to    bring

21        www.juiceplus.com into compliance with the ARL;

22        J.     That this Court award reasonable attorneys' fees and costs

23        (including expert fees) and other expenses of suit pursuant to California

24        Code of Civil Procedure § I 021 .5, and/or other applicable law; and

25        K.     That this Court awards such other and further relief as it deems

26        necessary, just, proper, and appropriate.

27

28


                                               - 17 -
                                            COMPLAINT
     Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 20 of 28 Page ID #:28




                                   DEMAND FOR JURY TRIAL
 2         Plaintiff hereby demands a jury on all issues which can be heard by a jury.

 3

 4   Dated: November 22, 2019                   BRODSKY & SMITH, LLC

 5

 6                                              By: ~                   --
                                                Evan J. Smith (SBN242352)
 7
                                                Ryan P. Cardona (SBN302 l l 3)
 8                                              9595 Wilshire Boulevard, Suite 900
                                                Beverly Hills, CA 90212
 9                                              Telephone:     (877) 534-2590
                                                Facsimile:     (310) 247-0160
10
                                                Attorneys for Plaintiff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                  - LR-
                                             COMPLAINT
          Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 21 of 28 Page ID #:29



                                                                                                                                                                                                  C -010
   Al!ORNEJ 01\ P"ll,.TY '!iIDlQ\/T ATT~EY (Na,,,.. SIii• fJ1r nlllllll.,, 111d •dd,.11),                                                                      FOIi. c;OURT I/IE OHL. Y
     Evan . :Smith (:S8N:Z423~2)
     Brodsky & Smith, LLC
     9595 Wilshire Blvd., Suite 900                                                                                                                      CONt-UHMED COPY
     Beverly Hills, CA 90212                                                                                                                                    ORIQINAL FILED
           Ta.EPHONENO..     877-534-2590                                 FAXNO..    3}0-247-0160                                                         Superior Court •f Callfomia
   ATTORNEYFOR~              Christine Lunsford                                                                                                             Countv of Los Anoeles

 suPERIOR cOURT o, cAUPORNtA, couNTY o, Los                           Angeles
          STREET ADORE88:    111 N. Hill St,                                                                                                                    NOV 22 2019
          MAIUNO ADORE88:
       C11YANoz1>c001:: Los      Amteles, CA 90012                                                                                            Shem A. Garter, txecu~ve OffiC8f'/0erk of Court
            eRANCHNAME:      Central Civil West - Stanle Mosk Courthouse                                                                                   By: Isaac Lovo, Deputy
    CASE NAME:
    Christine Lunsford v. The Juice Plus+ Com an , LLC, et al.
       CIVIL CASE COVER SHEET                                                  Complex CaH Deelgnatlon
 0         Unlimited
           (Amount
                                  D      Limited
                                         (Amount
                                                                         D        Counter                D        Jolnder

           demanded                      demanded Is                    Flied with first appearance by defendant                            JUDGE:
           exceeds $25,000)              $25,000 or less)                   (Cal. Rules of Court, rule 3.402)                                DEPT:

                                              Items 1-6 below must be-com feted - . instructions on a
 1. Check one box below for the case type that best describes this case:
    Auto Tort                                   Contract                                                                        Provlalonally Complex Clvll Litigation
     D    Auto (22)                                                  D
                                                      Breach of contrac:t/Warranty (06)                                         (Cal. RulH of Court, rules 3.400-3.403)
     D        Uninsured motorist (46)                                D         Rule 3. 740 collectlons (09)                     D         Anti1rusVTrade regulation (03)
     Other PI/POIWD (Ptrsonal Injury/Property                        D         Other collections (09)                           D         Construction defect (10)
     Damagt/Wrongful Death} Tort                                     D         Insurance coverage (18)                          D         Mass tort (40)
     D     Asbestos (04)                                             D         Other contract (37)                              D         Securltiea lltlgaUon (28)
     D     Product liabtlity (24)                                    Real Property                                              D         Environmental/Toxic tort (30)
     D     Medical malprectice (45)                                  D Eminent domain/Inverse                                   D         Insurance coverage cialms arising from the
     D     Other Pl/PD/WO (23)                                             condemnaUon (14)                                               above Dated provlslonelly comple,c case
     Non•PIIPDIWD (Oilier) Tort                                      D Wrongful eviction (33)                                             lypea (41)
     @        Bumaaa tortfunfelr business practice (07)              D Other real property (28)                                 Enforcement of Judgment
     D        Clvtl rights (08)                         Unlawful Dttalntr                                                       D     Enforcement of Judgment (20)
     D        Defamation (13)                                        D        Convnerdal (31)                                   Mlacellaneoua Civil Complaint
     D        Fraud (18)                                             D        Raaldentlat (32)                                  D     RICO (27)
     D        Intellectual property (19)                             D     Drugs (38)                                           D    Other complaint (not specified ebove) (42)
     D        Professional negUgence (26)                            Judicial Review                                            Mleeellaneou. Civil Petition
     D    Other non-Pl/PO/WO tort (35)                               D     A959t forfeiture (OS)                                D        Partnership and corporate governance (21)
     ~lo)'ffllnt                                                     D     Petition re: arbitration award ( 11)                 D        Other petition (not &pecified ebove) (43)
     LJ Wrongful tem,lnatlon (36)                                    D     Wrtt of mandate (02)
     D        Other employment (15)                                           Other udlcial review 39
2. This case      "' Is          Is not    complex under rule 3.400 of the Cellfomla Rules of Court. If the case Is complex, mark the
   factOfS requiring excepllonal Judicial management
     a.   D      Large number of separately represented partle&                                 d.   0       Large number of witnesses
     b.   0      Extensive motion practice raising dlfflcult or novel                           e.   D    Coordination with related actions pending In one or more courts
                 issues that wlll be lime-consuming to resolve                                            In other counties, states, or countries, or In a federal court
     c.   0      Substantial amount of documentary evidence                                     f.   D    Substantial postjudgment Judlclal supervision

3. Remedies sought (check all that apply): a.@ monetary                                     b.(Z] nonmonetary; declaratory or injunctive relief                                     c.   D      punitive
4. Number of causes of action (specify): 1
5. This case          0
                     le         Is notD a class action suit.
6. If there are any known related cases, file and seNe a notice of related case. (You may use form CM-015.)

Date: November22,2019                                                                                             ~ : ; , . - - :·
EvanJ.Smith
                                      e OR PRINT HAMEi
                                                                                                         •    J   ~
                                                                                                         ......-t:......--.,s""IO:-:NA'""ru=R""E......,..,.AR"'TY=-=o"'R"°'ATTO=RNEY=""F::::OR::::-:PARTY="',----
                                                                                            N
  • Plaintiff must file this cover sheet with the first paper flied in the action or proceeding (except amen claims cases or cases filed
    under lhe Probate Code, Famlly Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
    in sanctions.
  • File this cover sheet in addition lo any cover sheet required by local court rule.
  • If this case Is complex under rule 3.400 el seq. of the Callfornla Rules of Court, you must serve a copy of this cover sheet on all
    other parties to the action or proceeding.
  • Unless this Is a collections case under rule 3.740 or a complex case, this cover sheet wOI be used for statistical purposes onlv.
                                                                                                                                                                                                  ,1     1 olZ
Fam Adoplocl,.,, MendaCDry UH
  .llldlclll Coundl or Colllcm1                                      CIVIL CASE COVER SHEET                                                    Cll.RIN~~=~.=-;~:!,~~!il~·l~
                                                                                                                                                               __ cou,f/M>.ce.pov
   CM-0101Rev. JIAy 1, 2007J
                                                                                                                                                                                 IAmArtrJ1n L•n•INAI ll"W':      I
              Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 22 of 28 Page ID #:30

                                                                                                                                        CM-010
                                        INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintlffs and Others Flllng First Papers. If you are filing a fi rst paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed . You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in Item 1.
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action .
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of Interest and attorney's fees. arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that It will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties In Complex Cases. in complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action . A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiffs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                        CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provlslonally Complex Civil Litigation (Cal.
    Auto (22}-Personal Injury/Property               Breach of Contract/Warranty (06)               Rules of Court Rules 3.400-3.403)
        Damage/Wrongful Death                            Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
    Uninsured Motorist (46) (if the                          Contract (not unlawful detainer             Construction Defect (10)
        case involves en uninsured                               or wrongful eviction)                   Claims Involving Mass Tort (40)
        motorist claim subject to                        Contract/Warranty Breach- Seller                Securities Litigation (28)
        arbitration, check this item                          Plaintiff (not fraud or negligence)        Environmentalrroxic Tort (30)
        instead of Auto)                                 Negligent Breach of Contract/                   Insurance Coverage Claims
Other PI/PD/WD (Peraonal Injury/                              Warranty                                       (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                   case type ltsled abovo) (41)
Tort                                                 Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                             Enforcement of Judgment (20)
        Asbestos Property Damage                         Collection Case-Seller Plaintiff                    Abstract of Judgment (Out of
         Asbestos Personal Injury/                       Other Promissory Note/Collections                       County)
             Wrongful Death                                   Case                                           Confession of Judgment (non-
     Product Liability (not asbestos or              Insurance Coverage (not provisionally                        domest/c relations)
        toxlclenvironmentalj (24)                        compleK) (18)                                        Sister State Judgment
     Medical Malpractice (45)                           Auto Subrogation                                      Administrative Agency Award
        Medical Malpractice-                             Other Coverage                                          (not unpaid laxes)
             Physicians & Surgeons                   Other Contract (37)                                     Petition/Certification of Entry of
        Other Professional Health Care                   Contractual Fraud                                      Judgment on Unpaid Taxes
             Malpractice                                 Other Contract Dispute                              Other Enforcement of Judgment
                                                 Real Property                                                    Case
   Other Pl/PD/WO (23)
        Premises Liability (e g., slip               Eminent Domain/Inverse                          Mlscellaneous Clvll Complaint
             and fall)                                  Condemnation (14)                               RICO (27 )
        Intentional Bodily Injury/PD/WO              Wrongful Eviction (33)                             Other Complaint (not specified
                                                                                                              above) (42)
             (e.g., assault, vandalism)              Other Real Property (e.g , quiet title) (26)
        Intentional lnflictIon of                                                                             Declaratory Relief Only
                                                        Writ of Possession of Real Property                   Injunctive Relief Only (non-
             Emotional Distress                         Mortgage Foreclosure                                      harassment)
        Negligent Infliction of                         Quiet Title
             Emotional Distress                                                                               Mechanics Lien
                                                        Other Real Property (not eminent
        Other Pi/PD/WO                                                                                        Other Commercial Complaint
                                                        domain, landlord/tenant, or
                                                                                                                  Case (non -tort/non-complex)
Non-PI/PD/WD (Other) Tort                                foreclosure)
                                                                                                              Other Civil Complaint
   Business Tort/Unfair Business                 Unlawful Detainer                                              (non-tort/non-complex)
       Practice (07)                                Commercial (31)
                                                                                                      Miscellaneous Civil Petition
   Civil Rights (e.g., discrimination,              Residential (32)                                      Partnership and Corporate
       false arrest) (not civil                     Drugs (36) (if the case Involves illegal                  Govemanco (21)
           harassment) (08)                              drugs, check this item; otherwise,               Other Petition (nor specified
     Detamation (e.g., slander, libel)                   report as Commercial or Res1dent1al)                 above) (43)
            (13)                                 Judicial Review                                              Civil Harassment
     Fraud (16)                                     Asset Forfeiture (05)                                     Workplace Violence
     Intellectual Property (19)                     Petition Re: Arbitration Award (11)                       Elder/Dependent Adult
     Professional Negligence (25)                    Writ of Mandate (02)                                          Abuse
         Legal Malpractice                               Writ- Administrative Mandamus                        Election Contest
         Other Professional Malpractice                  Writ-Mandamus on Limited Court                       Petition for Name Change
               (not medical or legal)                       Case Matter                                       Petition for Relief From Late
      Other Non•PI/PD/WD Tort (35)                       Writ- Other Limited Court Case                            Claim
Employment                                                   Review                                           Other Civil Petition
      Wrongful Termination (36)                      Other Judicial Review (39)
      Other Employment (15)                             Review of Health Officer Order
                                                        Notice of Appeal-Labor
                                                            Commissioner A eals
CM-01 0 IRev July 1, 20071                                                                                                                    Pas• 2 012
                                                     CIVIL CASE COVER SHEET
       Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 23 of 28 Page ID #:31




       SHORT TITLE:                                                                                  CASE NUMBER
       Christine Lunsford v. The Juice Plus+ Company, LLC, et al

                             CIVIL CASE COVER SHEET ADDENDUM AND STATE       L: A I
                           CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION
  This form Is required pursuant to LASC Local Rule 2.0 In all new civil case flllngs In the Loa Angeles Superior Court.
Item I. Check the types of hearing and fill in the estimated length of hearing expected for this case:
  JURY TRIAL?   i,,   YES     CLASS ACTION?     ~   YES      LIMITED CASE?        I   YES   TIME ESTIMATED FOR TRIAL,!::.2..   J        HOURS/   f., DAYS.
Item II. Select the correct district and courthouse location (4 steps - If you checked "Limited Case·, skip to Item 111, Pg. 4):
Step 1: After first completing the Civil Case Cover Sheet Form, find the main civil case cover sheet heading for your case                                     in
the left margin below, and, to the right In Column A, the Civil Case Cover Sheet case type you selected.
Step 2: Check .2DI Superior Court type of action In Column B below which best describes the nature of this case.
Step 3: In Column C, circle the reason for the court location choice that applies to the type of action you have checked.
For any exception to the court location, see Los Angeles Superior Court Local Rule 2.0.

                          Applicable Reasons for Choosing Courthouse Location (He Column C below)
                                                                                                                                             By Fax
      1. c11.. AcUona musl be Ried In lh• County CourthouN, Cenlllll Dlalllct.                   8. Location of p,oDtl'tY o, ~ Y garaged vehicle .
      2. May be flied In Cenlnll (Olher county. or no Bodily lnJuty-"roperty Damage).            7. Location wtieri ,-iltloner ,.ales.a.
      3. Loc:allon whent C1UM of acllon aroee.
      4. Locetlon where bodJly Injury, death or damage occurred.
      5. Location -... peJformance requlnld or def9ndanl rnldea.
                                                                                                 9. Location . , ,         "'°"
                                                                                                 8. Location wherein defendlnt1r..oond1nl func:11on• wholly.
                                                                                                                    one   ot       of 01' 1!1111H rtllde.
                                                                                                 10. Location of LabOr Commlllloner Office.
Stap4 : Fill in the Information requested on page 4 In Item Ill· complete Item IV.                      Stan the declaration.
                      A                                                               B                                                          C
       Civil Can Cowr Sheet                                                 T)'JHI of Action                                       Appllcable Re11on1 •
             Category No.                                                  (Check only one)                                         Sn si.p 3 Above

                Auto(22)                 i     A7100 Motor Vehicle • Personal Injury/Property Damage/Wrongful Death                1.. 2., 4.

        Unlneured MOlortll (411)
                                       'r    A711 0 Peraonel Injury/Property Damage/Wrongful Death - Uninsured Motorist


                                               A8070      Asbettoa Property Damage
                                                                                                                                   1.• 2., 4.

                                                                                                                                   2.
            Asbealoa (04)
                                         r      A7221     Aabe1lo1 • P8r10nal Injury/Wrongful Death                                2.

         Product UabRlty (24)
                                         r     A7260 Product LlabKlty (not asbestos or toKlc/anvlronmental)                        1.. 2., 3., 4., 8.


       Medical Malpractlce (45)          r     A7210 Medical Malpractice • Physicians & Surgeon,                                   1.. 2.,4.

                                         i     A7240 Other Professional Health Caro Malprac;Uce                                    1.,2.,4.


                Other                    r     A7250 Premlaoa Liability (e.g., sllp and fell)                                      1~ 2., 4.
            Peraonal Injury
           Property Damage
                                         r     A7230 lntantlonal Bodlly Injury/Property Damage/Wrongful Death (e.g.,
                                                                                                                                   1., 2., 4.
                                                     assault. vandalism, etc.)
            Wrongful Death
                  (23)                   i     A7270 Intentional Infliction of Emotional 0lslress
                                                                                                                                   1., 2., 3.

                                         r      A7220 Other Personal Injury/Property Damaga/Wrongrul Death
                                                                                                                                   1., 2., 4 .


          Business Tort (07)             ..,   A6029      Other Commercial/Business Tort (not fraud/breach of contract)           6)2.,3.

           CMI Rights (08)
                                         r     A6005      Clvll Rlghta/Ol11crlmlnellon                                             1., 2 .. 3.

           Defematton (13)

              Fraud (16)                 'r    A6010 Datamation (alandlirnlbel)


                                               A8013 Fraud (no contract)
                                                                                                                                   1., 2., 3.


                                                                                                                                   1., 2., 3.

       Intellectual Property (19)
                                         r     A8016      lnlalleciual Property                                                    2., 3.



     CIV 109 0J.04 (Rev. 03/06)                     CIVIL CASE COVER SHEET ADDENDUM                                                          LASC, rule 2.0
     LASC Approved                                     ANO STATEMENT OF LOCATION                                                                 Page 1 of 4
                    Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 24 of 28 Page ID #:32

41
Cl
IV
E             SHORT TITLE:                                                                           CASE NUMBER
I'll
Q             Christine Lunsford v.        The Juice Plus+ Company,                Ll,C,     et al
~~
!. c
es
D.. -
                         A
              Civil Case Cover
                                                                                     B
                                                                              Type of Action
                                                                                                                                                   C
                                                                                                                                      Applicable Reasons
~t:           Sheet Category No.
                                                                             (Check only one)                                          -See Step 3 Above
.2.. {:
.5 ;
i;j     :l          Profess•onal           i    A6017 Legal Malpractice                                                               1.. 2 . 3
go                  Negligence
I!! :i                  (25)
                                           i    A6050 Other Professional Malpractice (not medical or legal)                           1.. 2 . 3.
GI ...
~        g,
C 0
&~                   Other (35)            f    A6025 Other Non-Personal Injury/Property Damage tort                                  2 .3


    -  C
       QI
       E
                Wrongful Termination
                        (36)               r    A6037 Wrongful Termination                                                            1.2 . 3

       ~         Other Employment
    Q.
                        (15)               i    A6024 Other Employment Complaint Case                                                 1.2.3
       E
    w                                      f    A6109    Labor Commissioner Appeals                                                   10
                                           ,
                 Breach of ContracV        I    A6004 Breach of Rental/Lease Contract (1101 Unlawful Detainer or wrongful eviction)   2,5
                      Warranty
                         (06)              f    A6008    Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)             2.5
                   (not insurance)         f    A6019    Negligent Breach of Contract/Warranty (no fraud)                             1 , 2,5

       u                                   f    A6028    Other Breach of Contract/Warranty (not fraud or negligence)                  1.. 2 . 5


       -
       ~
        C
        0
       (.)
                     Collecltons
                        (09)
                                           f
                                           f
                                                A6002

                                                A6012
                                                         Collections Case-Seller Plaintiff

                                                         Other Promissory Note/Collections Case
                                                                                                                                      2 .. 5., 6

                                                                                                                                      2,5

                Insurance Coverage
                        (18)               f    A6015 Insurance Coverage (not complex)                                                1.. 2 , 5 , 8


                   Other Contract          f,   A6009 Contractual Fraud                                                               1., 2 .. 3 . 5
                        (37)
                                           I    A6031   Tortious Interference                                                         1, 2. 3 5
                                                                                                                                      1 , 2,3 8
                                           f    A6027 Other Contract Dispute(not breach/Insurance/fraud/negligence)


                     Eminent
                  Domain/Inverse           f    A7300 Eminent Domain/Condemnation                Number of parcels ___                2
                 Condemnation (14)

                  Wrongful Eviclion
                       (33)                f    A6023    Wrongful Eviction Case                                                       2 .. 6


                Other Real Property        i    A6018 Mortgage Foreclosure                                                            2,6
                       (26)                i    A6032 Quiel Title                                                                     2,6
                                           i    A6060 Other Real Property(nol eminent domain. landlord/tenant, foroclosuro)
                                                                                                                                      2,6


                 Unlawful Detainer-
                  Commercial (31)          i    A6021   Unlawful Detainer-Commercial (not drugs or wrongful eviction)                 2.6


                 Unlawful Detainer-
                  Residential (32)         f    A6020 Unlawful Detainer-Residonlial (not drugs or wrongful eviction)                  2,6


                 Unlawful Detainer-
                     Drugs (38)            i    A6022   Unlawful Detainer-Drugs                                                        2.6


                Asset Forfeiture (05)      f    A6108    Asset Forfeiture Case                                                         2.6
                Petition re Arbitration
                          (11)             f    A6115 Petition to Compel/ConfirmNacate Arbitration                                     2.5



              CIV 109 03-04 (Rev. 03/06)              CIVIL CASE COVER SHEET ADDENDUM                                                      LASC, rule 2 .0
              LASC Approved                              AND STATEMENT OF LOCATION                                                             Page 2 of 4
                  Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 25 of 28 Page ID #:33



            SHORT TITLE:                                                                        CASF NUMRER
            Christine Lunsford v. The Juice Plus+ Company,                    LLC, et al


                           A                                                B                                                   C
             Clvll Case Cover Sheet                                   Type of Action                           Applicable Reasons •
                   Category No.                                      (Check only one)                           See Step 3 Above

                                          i   A6151   Writ• Administrative Mandamus                            2.8
                 Writ of Mandate          i   A6152   Writ - Mandamus on limited Court Case Matter             2
                       (02)               f   A6153    Writ - Other Limited Court Case Review                  2

              Other Judicial Review
                      (39)                f   A6150    Other Writ /Judicial Review                             2 8


                 AnlitrusVTrade
                 Regulation (03)          f   A6003    AnlitrusVTrade Regulation                               1. 2, 8.

IIC
             Construction Defect (10)
41
a                                         f   A6007 Construction defect                                        1., 2 3
E
              Claims Involving Mass
0     C
                                          i   A6006 Claims Involving Mass Tort                                 1.. 2 . 8
>,..-
Oo                  Tort (40)

=c.-
 Ill "'
     CSI     Securities Litigation (28)   ,
o·-                                       I   A6035 Securities Litigation Case                                 1., 2. 8
·-
 II) ..J

-~                  Toxic Tort
               Environmental C30l         i   A6036 Toxic Tort/Environmental                                   1., 2 . 3 .. 8
CL.
              Insurance Coverage
              Claims from Complex         f   A6014 Insurance Coverage/Subrogation (complex case only)         1 , 2, 5, 8
                   Case (41)

                                          i   A6141 Sister State Judgment                                      2., 9 ,
...C ...C          Enforcement            f   A6160 Abstract of Judgment                                       2., 6 .
G)    G)
E en
  E                or Judgment            i   A6107 Confession of Judgment (non-domestic relations)            2., 9.

.
G>
u
2C -,
   .._
      "0
      ::,               (20)              i
                                          i
                                              A6140 Administrative Agency Award (not unpaid taxes)

                                              A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax
                                                                                                               2., 8 .

                                                                                                               2.. 8
W 0
                                          i   A6112 Other Enforcement of Judgment Case                         2 .. 8., 9

                    RICO (27)             i   A6033 Racketeering (RICO) Case                                   1.2 ,8


                                          i   A6030 Declaratory Relief Only                                    1,2.8
                Other Complaints
              (Not Specified Above)
                                          i   A6040 Injunctive Rel ief Only (not domestic/harassment)          2 8

                                          f   A6011   Other Commercial Complaint Case (non-tort/non-compleK)   1.• 2 8
                        (42)
                                          f   A6000 Other Civil Complaint (non-tort/non-complex)               1 . 2. 8

             Partnership Corporation
                 Governance(21)
                                          i   A6113 Partnership and Corporal!/ Governance Case                 2 .. 8


                                          i   A6121   C1v1I Harassment                                         2., 3 . 9.
                                          f   A6123 Workplace Harassment                                       2 , 3 .. 9

                 Other Petitions
                                          i   A6124 Elder/Dependent Adult Abuse Case                           2., 3 .• 9.
              (Not Specified Above)       f   A6190 Election Contest                                           2.

                        (43)              f   A6110 Pellllon for Change of Name                                2., 7.
                                          f   A6170 Petition for Relief from Lale Claim l aw                   2., 3., 4 .. 8
                                          f   A6100 Other Civil Petition                                       2 ., 9




            CIV 109 03-04 (Rev. 03106)            CIVIL CASE COVER SHEET ADDENDUM                                               LASC, rule 2 .0
            LASC Approved                            AND STATEMENT OF LOCATION                                                      Page 3 of 4
          Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 26 of 28 Page ID #:34



 SHORT TITLE:                                                                       CASE NUMBER
Christine Lunsford v. The Juice Plus+ Company, LLC, et al

Item Ill. Statement of Location: Enter the address of the accident, party's residence or place of business, performance, or
other circumstance indicated in Item II., Step 3 on Page 1, as the proper reason for filing in the court location you selected.

          REASON: CHECK THE NUMBER UNDER COLUMN C                   ADDRESS:
                                                                     4612 Harriman Ave .
                   WHICH APPLIES IN THIS CASE

    ., 1.1 2.i 3.i 4.1       s.r    . .
                                   6.1 7.1 8.1
                                              •
                                                  9.1   10.
 CITY:                               STATE:       ZIP CODE:
Los Ange l es                       CA            90032



Item IV. Declaration of Assignment: I declare under penalty of perjury under the laws of the State of California that the foregoing is
true and correct and that the above-entlUed matter Is properly flied for assignment to the Stanle y Mosk            courthouse In the
Centra l                     District of the Los Angeles Superior Court (Code Clv. Proc.,§ 392 et seq., and LASC Local Rule 2.0,
subds. (b), (c) and (d)).




Dated: November 22 1 2019
                                                                               ~""""

          PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO
                           PROPERLY COMMENCE YOUR NEW COURT CASE:

     1. Original Complaint or Petition.
     2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
     3.    Civil Case Cover Sheet form CM-010.
     4.    Complete Addendum to Civil Case Cover Sheet form LASC Approved CIV 109 03-04 (Rev. 03/06).
     5. Payment in full of the filing fee, unless fees have been waived.
     6. Signed order appointing the Guardian ad Lltem, JC form 982(a)(27), if the plaintiff or petitioner Is a minor
        under 18 years of age, or if required by Court.

     7. Addltlonal copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
        must be served along with the summons and complaint, or other Initiating pleading in the case.




CIV 109 03-04 (Rev. 03/06)               CIVIL CASE COVER SHEET ADDENDUM                                               LASC. rule 2.0
LASC Approved                               AND STATEMENT OF LOCATION                                                     Page 4 of 4
  .            .
           Case 2:20-cv-00012 Document 1-1 Filed 01/02/20 Page 27 of 28 Page ID #:35
          '.




   '.;.                                                                                         R-..db'Cllft"a Fole S11n'4>
                     SUPERIOR COURT OF CALIFORNIA
                        COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:
 Spring Street Courthouse
 312 North Spring Street, Los Angeles, CA 90012
                                                                                                s: FILEDCGllt d Calfcrnia
                                                                                                      tyof lo1Angele1
                                                                                                     11/22/2019
                      NOTICE OF CASE ASSIGNMENT                                        !iitlsn R C.... Eaeca,tweOlks I Oo* of Co.a1
                                                                                          By.          Isaac LCNO             0epAy
                             UNLIMITED CIVIL CASE

                                                                                 CASENU'-'SER

  Your case Is uslgned for     au purposes to the Judicial officer Indicated below. 19STCV42051

                              THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT
                   ASSIGNED JUDGE             DEPT      ROOM                · ASSIGNED JUDGE                  DEPT            ROOM
      V        Maren Nelson                   17




      Given to 1he PlaintifT/Cross-Complainant/A11omcy of Record   Sherri R. Carter, Executive Officer/ Clerk of Court
      on 11/22/2019                                                       By Isaac Levo                                   , Deputy Clerk
                    (Date)
LActv 100 (Rev 6118)          NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
LASC Approved 05/06
        . . -Case
               . 2:20-cv-00012                Document 1-1 Filed 01/02/20 Page 28 of 28 Page ID #:36



                                       INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

     The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized

II   for your assistance.

 I   APPLICATION
     The Division 7 Rules were effective January I, 2007. They apply to all general civil cases.

     PRIORITY OVER OTHER RULES
     The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

     CHALLENGE TO ASSIGNED JUDGE
     A challenge under Code of Civil Procedure Section 170.6 must be made within IS days after notice of assignment for all purposes
     to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

     TIME ST AND ARDS
     Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

     COMPLAINTS
     All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

     CROSS-COMPLAINTS
     Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
     complaints shall be served within 30 days of the filing date and a proof of service tiled within 60 days of the filing date.

     STATUS CONFERENCE
     A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
     complaint. Counsel must be fulJy prepared 10 discuss the following issues: alternative dispute resolution, bifurcation, settlement,
     trial date, and expert witnesses.

     FINAL STATUS CONFERENCE
     The Court will require lhe parties to all end a final status conference not more than IO days before the scheduled trial date. All
     parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
     form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
     matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
     lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
     by Chapter Three of the Los Angeles Superior Court Rules.

     SANCTIONS
     The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
     Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
     or if appropriate, on counsel for a party.

     This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions Is
     therefore not a guarantee against the Imposition or sanctions under Trial Court Delay Reduction. Careful reading and
     compliance with the actual Chapter Rules is Imperative.

     Class Actions
     Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
     judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
     Calendar Courtroom for all purposes.
     *Provisionally Complex Cases
     Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for detennination of
     complex status. If the case is deemed 10 be complex within the meaning of California Rules of Court 3.400 et seq., it will be
     randomly assigned to a complell judge at the designated complell courthouse. If the case is found not to be complex, it will be
     returned lo an Independent Calendar Courtroom for all purposes.




     LACIV 190 (Rev 6118)        NOTICE OF CASE ASSIGNMENT - UNLIMITED CIVIL CASE
     L.ASC Approved 05/06
